DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al, U.S. Publication No. 2015/0071537 in view of Chiu et al, U.S. Publication No. 2008/0259007.

Regarding claim 18, Lim teaches a non-transitory machine-readable memory medium on which is stored a computer program for recording an image, the computer program, when executed by a computer, causing the computer to perform the following steps (see Lim paragraph [0096]): 

detecting an area using a sensor (see Figure 10, camera image sensor 250 and paragraph [0088]) and generating a map of the area having a predefined number of pixels which indicate brightness values (see Figure 1, input image 100 and paragraph [0036]), and subdividing the map into blocks having a predefined first size, the predefined first size having a first number of the pixels of the map (see paragraph [0044]); 

sorting the pixels of each of the blocks according to their brightness values (see Figure 1, histograms 120 and paragraph [0037]); 

determining processing parameters, for each of the blocks based on the sorted pixels, with which the pixels of the associated block are to be processed (see Figure 1, local tone curves 140 and paragraph [0038]) to achieve a brightness maximization and/or a contrast maximization (see paragraph [0003]);
(see paragraph [0076]).

Lim does not expressively teach 

creating an auxiliary map by scaling down each of the blocks of the map to create a corresponding single block of the auxiliary map of a predefined second size, the predefined second size having a second number of pixels of the auxiliary map which is smaller than the first number of pixels of the predefined first size, and

sorting the pixels of each of the blocks of the auxiliary map.

However, Chiu in a similar invention in the same field of endeavor teaches a system for adjusting the brightness of an image area (see Chiu Abstract) comprising generating a map of the area having a predefined number of pixels (see Figure 3, 1024x1024 image) which indicate brightness values (see paragraph [0027]) and subdividing the map into blocks having a predefined first size, the predefined first size having a first number of pixels in the map (see paragraph [0028]) as taught in Lim wherein the system is configured for 

(see Figure 3, 800x600 image and claim 7).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of creating an auxiliary map by scaling down each of the blocks to a corresponding single block with fewer pixels as taught in Chiu with the system taught in Lim, the motivation being to decrease the amount of computing time and computing loads of the system (see Chiu paragraphs [0025]-[0026]).

Lim in view of Chiu further teaches sorting the pixels of each of the blocks of the auxiliary map (see Lim Figure 1, histograms 120 as combined with Chiu Figure 3 and paragraphs [0027]-[0028]).

Independent claims 11 and 19 recite similar limitations as claim 18, and are rejected under similar rationale. 

Regarding claim 17, Lim in view of Chiu teaches all the limitations of claim 11, but does not expressively teach wherein the second predefined size is 8 x 8 pixels.
However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to select the second predefined size claimed based on the initial size of the area and blocks (see Chiu paragraph [0013] where the predetermined scale can lead to 8x8 pixel blocks in the auxiliary map). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al, U.S. Publication No. 2015/0071537 in view of Chiu et al, U.S. Publication No. 2008/0259007 and Wong et al, U.S. Publication No. 2005/0123211.

Regarding claim 12, Lim in view of Chiu teaches all the limitations of claim 11, but does not expressively teach wherein a predefined number of maximum brightness values and/or minimum brightness values is disregarded for each of the blocks when determining the process parameters.

However, Wong in a similar invention in the same field of endeavor teaches a method of recording an image (see Wong Figure 1 and Abstract) comprising detecting an area using a sensor and generating a map of the area (see Figure 1, input image and paragraph [0005]) including pixels indicating brightness values (see paragraphs [0008]-[0009]) and determining process parameters (see Figure 1, corrections 10 and 12) as taught in Lim in view of Chiu wherein 

a predefined number of maximum brightness values and/or minimum brightness values is disregarded when determining the process parameters (see paragraphs [0032] and [0034])

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of excluding maximum and/or minimum brightness pixels as taught in Wong with the method of separating the area into blocks taught in Lim in view of Chiu, the motivation being to minimize interference of such pixels in the final enhanced image (see Wong paragraphs [0032] and [0034]). 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al, U.S. Publication No. 2015/0071537 in view of Chiu et al, U.S. Publication No. 2008/0259007 and Mikes, U.S. Publication No. 2014/0375759.

Regarding claim 13, Lim in view of Chiu teaches all the limitations of claim 11, but does not expressively teach wherein a scaling factor is determined as a processing parameter for each of the blocks of the auxiliary map, with which a maximum brightness value of the block is to be scaled to achieve a maximum brightness value that is representable by one pixel.

However, Mikes in a similar invention in the same field of endeavor teaches a method of recording an image (see Mikes Figure 3) comprising detecting an area using a sensor (see Figure 3, step 206) and generating a map of the including pixels indicating brightness values (see paragraph [0018]) as taught in Lim in view of Chiu wherein 

a scaling factor is determined as a processing parameter for the map, with which a maximum brightness value of the map is to be scaled to achieve a maximum brightness value (see paragraph [0018]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using a scale factor as a processing parameter for pixel brightness values as taught in Mikes with the method of performing such steps on blocks of an auxiliary as taught Lim in view of Chiu in order to use a max pixel brightness value as claimed, the motivation being utilize the full dynamic range of brightness available in each block thereby further enhancing the image quality.

Regarding claim 15, Lim in view of Chiu and Mikes teaches all the limitations of claim 13, and further teaches wherein a predefined tolerance range of the pixel is disregarded for the maximum brightness value and/or for a minimum brightness value that is representable by the one pixel (see Mikes paragraph [0018] referring to the offset).

Regarding claim 14, Lim in view of Chiu teaches all the limitations of claim 11, but does not expressively teach wherein an offset value and a multiplier are ascertained as processing parameters for each of the blocks, the offset value being ascertained based on a minimal brightness value of the pixels of the block and the multiplier being ascertained based on a distribution of the brightness values of the pixels of the block, so that the brightness values of the pixels of the block, after subtraction of the offset value and subsequent multiplication by the multiplier, extend between a maximum brightness value and a minimum brightness value that is representable by one pixel.

However, Mikes in a similar invention in the same field of endeavor teaches a method of recording an image (see Mikes Figure 3) comprising detecting an area using a sensor (see Figure 3, step 206) and generating a map of the including pixels indicating brightness values (see paragraph [0018]) as taught in Lim in view of Chiu wherein 

an offset value and a multiplier are ascertained as processing parameters of the map (see paragraph [0019]), the offset value being ascertained based on a minimal brightness value of the pixels of the block and the multiplier being ascertained based on a distribution of the brightness values of the pixels of the map, so that the brightness values of the pixels of the map, after subtraction of the offset value and subsequent multiplication by the multiplier, extend between a maximum brightness value and a minimum brightness value (see paragraphs [0035]-[0036]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using an offset value and multiplier as processing parameters for pixel brightness values as taught in Mikes with the method of performing such steps on blocks as taught Lim in view of Chiu in order to use the min a max pixel brightness values as claimed, the motivation being utilize the full dynamic range of brightness available in each block thereby further enhancing the image quality.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al, U.S. Publication No. 2015/0071537 in view of Chiu et al, U.S. Publication No. 2008/0259007 and Vasudevan et al, U.S. Publication No. 2011/0257949.

Regarding claim 16, Lim in view of Chiu teaches all the limitations of claim 11, but does not expressively teach wherein the interpolating step includes a two- dimensional polynomial interpolation in sections using in each case a third degree polynomial across three adjacent processing parameters, respectively, the polynomials having the same value and the same first derivative at each transition point between two polynomials.

However, Vasudevan teaches an interpolation method as taught in Bai in view of Lim wherein the interpolating step includes a two-dimensional polynomial interpolation in sections using in each case a third degree polynomial across three adjacent parameters, respectively, the polynomials having the same value and the same first deriivative at each transition point between two polynomials (see Vasudevan paragraph [0132]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching the interpolating method taught in Vasudevan with the method taught in Lim in view of Chiu, the motivation being to ensure that the interpolation is smooth (see Vasudevan paragraph [0132]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637